Citation Nr: 0014642	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  90-01 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an April 1988 rating decision of the Regional 
Office (RO) which denied the veteran's claim for service 
connection for PTSD.  This case has been before the Board on 
seven previous occasions, and was most recently remanded in 
July 1999 for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for final appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran served in Vietnam.  He was assigned to Co. B, 
548th Engineer Battalion in January 1969.  

3. There was an explosion at the mess hall of Co. D, 548th 
Engineering Battalion in January 1969.

4. PTSD has not been confirmed by the evidence of record.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(a)(West 1991); 38 C.F.R. § 3.304 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the veteran's statements and 
some of the medical evidence are sufficient to conclude that 
his claim is well grounded.  

Once a claimant has submitted a well grounded claim, that is 
a claim which is plausible, either by reason of being 
meritorious on its own or "capable of substantiation," 38 
U.S.C.A. § 5107(a) requires the VA to "assist such a claimant 
in developing the facts pertinent to the claim."  Murphy v. 
Derwinski, 1 Vet. App. 78, 80 (1990); Sagainza v. Derwinski, 
1 Vet. App, 575, 580 (1991). The Board finds that the RO has 
adequately developed the facts and adjudicated the claim to 
allow for the Board's instant review.  No further development 
is necessary in order to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose no complaints or 
findings pertaining to a psychiatric disability.  On a report 
of medical history in April 1970, in conjunction with the 
separation examination, the veteran denied frequent or 
terrifying nightmares, depression or frequent trouble 
sleeping, loss of memory and nervous trouble.  On the 
discharge examination in April 1970, a psychiatric evaluation 
was normal.

The veteran's discharge certificate and personnel records 
disclose that he received the National Defense Service Medal, 
the Vietnam Service Medal, the Vietnam Campaign Medal and the 
Army Commendation Medal.  He served in Coo. B, 548th Engineer 
Battalion.  His military occupational specialties were 
construction and utility worker and carpenter.  He served in 
Vietnam from December 1968 to December 1969.

In a statement dated May 1983, a private physician related 
that he had seen the veteran the previous month.  It was 
noted that the veteran denied any symptoms of mental illness 
or any treatment for any type of mental illness.  Following a 
mental status evaluation, the examiner commented that he was 
unable to find evidence of any psychosis or neurosis present. 

VA outpatient treatment records show that the veteran was 
referred to the mental health clinic in October 1987 with 
complaints of recurrent nightmares.  It was indicated that he 
awoke several times at night, and that this had started in 
Vietnam.  He had dreams about the war in Vietnam.  He stated 
that he was in a combat force.  The impressions were PTSD and 
chronic depressive disorder.  Later that month, the veteran 
stated that he saw his buddies killed in Vietnam, and that he 
saw a rocket hit a mess hall and kill many people.  He noted 
that "arms and legs" were everywhere.  The assessment was 
PTSD, moderate (Vietnam).

In a decision dated April 1988, the Social Security 
Administration determined that the veteran was disabled.  The 
decision summarized a September 1987 report from a private 
psychologist that noted the veteran had vague hallucinations 
and was experiencing difficulty making adjustments and was 
preoccupied with problems.  

Following a request for information from the RO, the veteran 
stated, in June 1988, that his organization suffered many 
casualties.  He added that he was treated for "post stress" 
in service.  

The veteran also wrote in June 1988 that he could not sleep 
at night in Vietnam.  He indicated that so many people were 
killed.  

The veteran was afforded a psychiatric examination by the 
Department of Veterans Affairs (VA) in August 1999.  He 
appeared tired and depressed.  He said that he had problems 
with his memory, and he attributed this to his experiences in 
Vietnam.  He described seeing his friends blown away, with 
one friend having his heart pierced with shrapnel.  He also 
described an incident where a mess hall was booby trapped and 
35 people died.  The veteran indicated that he carried a 
rifle even though he was in an engineering battalion.  On 
mental status evaluation the veteran appeared confused.  His 
affect was moderately depressed and flattened.  He did not 
appear nervous.  He was able to remember two out of three 
objects over five minutes.  His ability to calculate was 
poor.  The veteran described hearing sounds like telephones 
ringing and pumps pumping, but these things did not turn out 
to be true.  Occasionally, he heard a voice in his head 
calling his name or saying things to him.  He denied seeing a 
vision.

The Axis I diagnoses were alcoholism, PTSD and dementia, 
etiology unknown.  The examiner noted that the veteran had 
been diagnosed as not having PTSD in the past; however, an 
outpatient note dated October 1987, where the veteran 
expressed essentially the same complaints as he did on the 
current examination, resulted in a diagnosis of PTSD.  The 
examiner added that the veteran was consistent in describing 
combat stress over a period of about two years.  He noted 
that he had no way of documenting that the stress actually 
occurred.  The veteran dated the Vietnam experiences as the 
beginning of his difficulties, although he denied the use of 
alcohol.  Finally, the examining physician related that the 
veteran had many of the symptoms of PTSD, including being 
easily agitated, becoming aggressive around other people, 
isolation, nightmares and complaints of intrusive thoughts of 
combat experiences.  He also showed a good deal of confusion, 
memory loss and restricted affect.

The veteran was hospitalized in a private facility from May 
to June 1993.  The diagnosis was suspected alcohol withdrawal 
seizures.  

The veteran was admitted to a VA hospital in June 1993 for 
alcohol dependence.  The diagnoses were alcohol 
dependence/withdrawal and passive-aggressive personality.  

Following a request for information from the RO, the United 
States Army and Joint Services Environmental Support Group 
(subsequently redesignated as the U.S. Armed Services Center 
for the Research of Unit Records) verified that a booby trap 
attack at the 554th Engineer Battalion mess hall at Cu Chi on 
January 3, 1969.  It was indicated that one report stated 
that fifteen were killed and 26 wounded in this incident.  
The RO was directed to write to the National Archives and 
Records Administration (NARA) for additional information.  

In January 1997, NARA responded and informed the RO that 
after-action reports were available from the Washington 
National Records Center.  

Following a request for clarifying information concerning his 
stressors, the veteran stated in January 1997 that he could 
not remember all the people who were killed in Vietnam and 
that was all he knew.  

In November 1997, NARA advised the RO that a search of 
morning reports for January 1969 failed to locate any 
entries/files pertaining to the "mess hall murder."  It was 
indicated that the RO should contact the National Archives at 
College Park for further information.

In July 1998, the National Archives at College Park wrote to 
the RO and noted that it had searched the records of the 
United States in Southeast Asia and located daily journals 
from the 25th Infantry Division Support Command for January 
3, 1969.  It was indicated that the daily journal entries 
referenced the booby trap incident affecting the 554th 
Engineers.  The attached entries, in part, showed that there 
had been an explosion in the D Co. mess hall and that 
personnel had been injured.  It was further stated that the 
blast was the result of a claymore that had been planted in 
the wall with a timed fuse.  

In December 1998, the veteran stated that "so many people 
got killed over there and it stays on my mind."  He added 
that he tried to forget some of the things that happened, and 
that he would never see any more of some of his friends.  

In August 1999, the RO again wrote the veteran and asked him 
to provide a statement containing as much detail as possible 
regarding the incident in the mess hall on January 3, 1969.  
He was asked to provide specific details of the event, 
including where he was when the explosion occurred and if he 
could recall, he was to furnish the names of anyone who was 
killed or injured in this incident.  No response was 
received.

A VA psychiatric examination was conducted in November 1999.  
The examiner noted that he reviewed the claims folder.  It 
was noted that the veteran's past psychiatric history was 
unremarkable.  The veteran suggested that he had "dreams," 
that he used to talk in his sleep and that he often stayed by 
himself.  The examiner stated that it was important to note 
that the veteran smelled of alcohol when he attended the 
evaluation and that his speech was often slurred.  The 
veteran appeared to have problems collecting his thoughts and 
it was unclear if this related to a state of intoxication or 
if this was a typical state for the veteran.  The veteran 
related that he was supposed to be involved in an engineering 
outfit, but that in reality, he was in charge of a battalion 
and served as a tunnel rat.  He indicated that he experienced 
hostile fire during his service in Vietnam.  The veteran 
denied problems associated with his military service, other 
than suggesting that he sometimes dreamed about what happened 
and that he sometimes liked to be alone.  The veteran was 
unable to provide additional information about the dreams.  

On mental status evaluation, the veteran was alert, oriented 
and somewhat inattentive.  His mood appeared euthymic and his 
affect was generally congruent with content.  The veteran's 
speech was slurred and he was often difficult to understand.  
There was no evidence of psychomotor agitation or 
retardation.  The veteran's eye contact was fair, and he was 
somewhat cooperative with the examiner.  His thought process 
was disorganized and this appeared related to the fact that 
he had been drinking.  His thought content was devoid of any 
marked auditory or visual hallucinations.  The veteran 
suggested that in the past he had heard someone call his name 
when nobody was around.  No evidence of delusional content 
was noted.  The veteran denied any current suicidal or 
homicidal ideation.  His memory for immediate events was 
impaired, as was his recollection of recent and remote 
events.  It was unclear if this was related to his current 
state of intoxication.  The veteran was unable to concentrate 
well enough to spell "world" backwards and was unable to 
interpret a proverb.  His intelligence was difficult to 
assess.  The veteran had very limited insight into his 
current condition.

The diagnostic impression was alcohol dependence.  The 
examiner commented that the veteran was not currently 
exhibiting symptoms associated with PTSD.  The only symptoms 
the veteran reported were "bad dreams," but he was unable 
to elaborate about the symptom.  The veteran also suggested 
that he "talks in his sleep," but again was unable to 
provide any additional information.  The veteran also related 
that he was a loner, but this did not appear related 
necessarily to PTSD.  The examiner commented that he 
estimated the veteran's level of disability to be nonexistent 
for PTSD.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of [38 C.F.R.] 
§ 3.1(y) (1993) of this part will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed stressor.  38 C.F.R § 3.304(f) (effective prior to 
March 7, 1997.)

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that there are three requisite elements for eligibility for 
service connection for PTSD.  These were a current, clear 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor. 
With regard to the first element, the Court stated that a 
"clear diagnosis" should be an "unequivocal" one.  Cohen, 
10 Vet. App. at 139.

In this case, the veteran asserted that one stressor to which 
he was exposed in service was an explosion at a mess hall in 
January 1969.  After much effort, the VA was able to confirm 
that such incident did, indeed, occur.  However, as noted 
above, service connection for PTSD also requires medical 
evidence establishing a diagnosis of the condition.

The Board acknowledges that VA outpatient treatment records 
from 1987 reflect impressions of PTSD.  It must be 
emphasized, however, that this conclusion was not predicated 
on a review of the claims folder.  Clearly, it was not based 
upon a comprehensive examination that included a complete 
history of the veteran's experiences.  Following the VA 
psychiatric examination in August 1989, the diagnosis was 
PTSD.  The Board concedes that the examiner had access to at 
least some records, including the VA outpatient treatment 
report of October 1987.  It is significant to point out that 
the examiner specifically noted that he could not document 
that the stress actually occurred.  In this regard, the Board 
observes that during that examination, the veteran described 
several stressors, including the incident in the mess hall.  

In contrast, the Board points out that in conjunction with 
the most recent VA psychiatric examination, the examiner 
reviewed the claims folder.  The fact remains, however, that 
after a thorough examination, it was specifically concluded 
that the veteran did not have PTSD.  In the absence of 
competent medical evidence establishing a diagnosis of PTSD, 
there is no basis on which the veteran's claim may be 
granted.  The Board wishes to make clear that it is not 
disputing the existence of the in-service stressors.  Rather, 
this decision is predicated on a medical conclusion that the 
veteran does not have PTSD.  For these reasons, the Board 
concludes that the weight of the evidence is against the 
claim for service connection for PTSD.


ORDER

Service connection for PTSD is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

